DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and remarks filed on 09/07/2021 have been fully considered.
Claims 1-26, 28 and 30-32 are pending for examination. Claims 27 and 29 are cancelled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 32 is objected to because of the following informalities:  In regard to claim 32, line 1, “the” should be set forth before “light block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7-11, 13, 19-22, 24, 28, and 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schulz et al. (USPGPUB 2001/0009265 – cited in previous action). In regard to claim 1, Schulz discloses a physiological monitoring device (Figs. 2-8 and associated descriptions) comprising: at least two LEDs (element 103a and 103b, Fig. 8 and associated descriptions; [0044]; [0059]), the at least two LEDs configured to emit light of at least two different wavelengths ([0059]); at least one detector configured to detect at least a portion of the light emitted from the at least two LEDs after at least a portion of the light has been attenuated by tissue (element 103, Figs. 2-3 and 7-8 and associated descriptions), the at least one detector configured to output at least one signal responsive to the detected light (output signals from element 105, Fig. 8 and associated descriptions); a light block surrounding the at least one detector (elements 116 and 185, Figs. 2-3 and 5-6 and associated descriptions) and configured to be deposed within a housing of the physiological monitoring device (elements 116 and 185 are disposed within a two-piece housing 102, [0036] or lower housing 106, [0038]), the light block forming a cavity (cavity 115b, Fig. 3 and associated descriptions; [0040]), the light block comprising a light-absorbing material (element 116, Figs. 2-3 and 5-6 and associated descriptions; [0049]), the light block including only one opening through which light is configured to pass (element 119, Figs. 2, 2A, 3, and 6 and associated descriptions), an area of the opening being smaller than a surface area of a facing surface of the at least one detector (area of element 119 is smaller than the area of the surface of element 105, Fig. 3 and associated descriptions); and a processor  
In regard to claim 13, Schulz discloses a method for determining a physiological parameter of a living patient (Figs. 2-8 and associated descriptions), the method comprising: positioning a sensor with respect to body tissue of a living patient (Figs. 2-8 and associated descriptions), the sensor comprising at least two LEDs, at least one detector (referring to claim 1 above), a light block surrounding the at least one detector (referring to claim 1 above), the at least two LEDs configured to emit light of at least two different wavelengths (referring to claim 1 above), the light block forming a cavity (referring to claim 1 above), the light block comprising a light-absorbing material (referring to claim 1 above), the light block including only one opening through which light is configured to pass (referring to claim 1 above), an area of the opening being smaller than a surface area of a facing surface of the at least one detector (referring to claim 1 above); activating the at least two LEDs (Fig. 8 and associated descriptions); detecting, at the at least one detector, at least a portion of the light emitted from the at least two LEDs after at least a portion of the light has been attenuated by the body (referring to claim 1 above), passed through a transparent medium (element 198b, Figs. 2-3 and associated descriptions; [0047]), and passed through the opening of the light block (element 119, Figs. 2, 2A, 3, and 6 and associated descriptions; referring to claim 1 above), wherein the at least one detector outputs at least one signal responsive to the detected light (referring to claim 1 above), wherein the transparent medium is positioned in an optical path between the at least two LEDs and the at least one detector (amended claim 13; element 198b, Fig. 3 and associated descriptions; [0047]) and determining a physiological parameter of the living patient responsive to the outputted at least one signal (referring to claim 1 above).
In regard to claim 24, Schulz discloses a physiological sensor (referring to claim 1 above) comprising: a housing (referring to claim 1 above); at least two LEDs (referring to claim 1 above), the at least two LEDs configured to emit light of at least two different wavelengths (referring to claim 1 above); at least one detector configured to detect at least a portion of the light emitted from the at least two LEDs after at least a portion of the light has been attenuated by tissue (referring to claim 1 above), the at least one detector configured to output at least one signal responsive to the detected light (referring to claim 1 above); and a light block that is at least partially enclosed, the light block surrounding the at least one detector (element 116 is partially enclosed except the bottom of the element, Figs. 2-3 and associated descriptions; referring to claim 1 above), the light block forming a cavity (referring to claim 1 above), the light block comprising a light- absorbing material (referring to claim 1 above), the light block including only one opening through which light is configured to pass (referring to claim 1 above), an area of the opening being smaller than a surface area of a Filing Date:April 7, 2021facing surface of the at least one detector (referring to claim 1 above), the light block configured to be disposed within the housing (referring to claim 1 above).
In regard to claims 7, 19 and 28, Schulz discloses an electromagnetic interference shield positioned between the at least two LEDs and the at least one detector (element 185, Figs. 2-3 and 5 and associated descriptions; [0051]).

In regard to claim 9, Schulz discloses the light block comprises a base, a plurality of side walls, and a top (elements 116 and 185, Figs. 2-3 and 5-6 and associated descriptions).
In regard to claim 10, Schulz discloses the area of the opening is less than half a surface area of a top of the light block (Figs. 2-3 and associated descriptions).
In regard to claims 11 and 22, Schulz discloses the opening is screen-less (optional optically transparent covers, [0047]; no cover, [0048]).
In regard to claims 21 and 30, Schulz discloses the light block comprises a shoebox structure (elements 116 and 185, Figs. 2-3 and 5-6 and associated descriptions).
In regard to claim 31, Schulz discloses the at least a portion of the light passes through the transparent medium after the at least a portion of the light has been attenuated by the body tissue (Figs. 2-3 and 8 and associated descriptions; referring to claim 13 above).
In regard to claim 32, Schulz discloses the light block is configured to be disposed within a housing of the physiological monitoring device (referring to claims 1 and 24 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 14-17 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz as applied to claims 1, 7-11, 13, 19-22, 24, 28, and 30-32 above, and further in view of Takatani et al. (USPN 5,203,329 – applicant cited). In regard to claims 2-5, 14-17 and 25-26, Schulz discloses all the claimed limitations except the at least two LEDs comprises at least eight LEDs; the at least eight LEDs comprises at least two LEDs of the same wavelength; the at least two LEDs comprises at least twelve LEDs; and multiple LEDs of the at least two LEDs are configured for concurrent activation.
Takatani teaches an oximetry device comprises the use of at least two LEDs comprises at least eight LEDs; the at least eight LEDs comprises at least two LEDs of the same wavelength; the at least two LEDs comprises at least twelve LEDs; and multiple LEDs of the at least two LEDs are configured for concurrent activation (Figs. 2-5 and associated descriptions; Col 3 line 62 – Col 4 line 25; Col 5 line 36 – Col 6 line 18).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, method and sensor (Schulz) to incorporate the use of multiple LEDs and associated functions/ configurations as taught by . 

Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz as applied to claims 1, 7-11, 13, 19-22, 24, 28, and 30-32 above, and further in view of Diab et al. (USPN 5,638,818 – applicant cited). In regard to claims 6 and 18, Schulz discloses all the claimed limitations except the at least one detector comprises at least two detectors.
Diab teaches an oximetry device (Figs. 3-28 and associated descriptions) comprises at least one detector mounted in a chamber (detector(s) and associated chamber(s), Figs. 3-28 and associated descriptions), wherein a plurality of photodetectors could be mounted in the chamber (Col 22 lines 34-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and the method (Schulz) to incorporate additional detector(s) mounted under the detection chamber/ aperture (Diab), since both devices are oximetry systems and one of ordinary skill in the art would have recognized that the use of a plurality of detectors in a detection chamber/ aperture facilitates the measurements of more than one signal at a time (see at least Col 22 lines 34-37 of Diab). The rationale would have been to obtain more measurements.

Claims 12 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz as applied to claims 1, 7-11, 13, 19-22, 24, 28, and 30-32 above, and further in view of Delonzor et al. (USPN 5,752,914 – applicant cited). In regard to claims 12 and 23, Schulz discloses the light block comprises an EMI shield with gratings sized to accept the at least one detector, wherein the EMI shield with gratings is different from the opening but does not specifically disclose the light block comprises an aperture sized to accept the at least one detector.
Delonzor teaches an EMI shield (Fig. 4 and associated descriptions) comprises an aperture sized to accept the at least one detector (the aperture formed by insulating layers 34, which element 36 is disposed thereon, Fig. 4 and associated descriptions; Col 3 lines 18-45). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the EMI shield (Schulz) with the EMI shield as taught by Delonzor to yield predictable results, since one of ordinary skill in the art would have recognized that the EMI shield as taught by Delonzor is an alternative equivalent EMI shield for oximetry use (see at least Figs. 1 and 4 and associated descriptions of Delonzor). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-9, 13-21, and 24-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15, and 19-26 of U.S. Patent No. 10,984,911 in view of Schulz (see above). In regard to claims 1-6, 8-9, 13-21, and 24-26, 28, and 30-32 of present application, claims 1-6, 10-15, and 19-26 of ‘911 recite all the claimed limitations except “the light block surrounding the at least one detector and configured to be deposed within a housing of the physiological monitoring device; a housing; a light block that is at least partially enclosed; a transparent medium is positioned in an optical path between the at least two LEDs and the at least one detector.” Schulz teaches the missing features (see above). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the devices and the method (claims 1-6, 10-15, and 19-26 of ‘911) to incorporate the housing, configuration(s) of the light block and the transparent medium as taught by Schulz, since both systems are optical/ physiological monitoring devices and one of ordinary skill in the art would have recognized that the housing, configuration(s) of the light block and the transparent medium as taught by Schulz .

Response to Arguments
Applicant's arguments filed on 09/07/2021 have been fully considered but they are not persuasive. In regard to art rejections of claims 1, 13 and 24, applicant alleged that Schulz does not teach or disclose the amended features. In response, Schulz discloses the amended features (see the rejections above).
In regard to the double patenting rejections, applicant does not present detail arguments and asks the rejection to be held in abeyance, see page 7 of Remarks filed on 09/07/2021. However, an updated double patenting rejection was made according to the amendments filed on 09/07/2021 (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791